942 A.2d 1187 (2008)
In the Matter of Mark H. DICKSON.
A Member of the Bar of the District of Columbia Court of Appeals, Bar Registration No. 434898, BDN: 119-03, et al.
No. 07-BG-1384.
District of Columbia Court of Appeals.
February 28, 2008.
BEFORE: GLICKMAN and FISHER, Associate Judges; and STEADMAN, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Mark H. Dickson, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility with respect thereto, and it appearing that this Court issued an order dated January 14, 2008, temporarily suspending respondent on the ground that he appears to pose a substantial threat of serious harm to the public, the order further draws respondent's attention to the requirements of D.C. Bar Rule XI, § 14, relating to suspended attorneys and to the provisions of Rule XI, § 16(c), dealing with the timing of eligibility for reinstatement as related to compliance with § 14, including the filing of the required affidavit, and it further appearing that respondent has failed to file the required affidavit with the Court pursuant to D.C. Bar Rule XI, § 14(g), it is this 28th day of February, 2008
ORDERED that the said Mark H. Dickson, is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g).
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of *1188 the Board on Professional Responsibility and to the respondent, thereby giving the respondent notice of the provisions of Rule XI, § 14(g), and § 16, which set forth certain rights and responsibilities of a disbarred attorney and the effect of failure to comply with these provisions.